COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §
IN RE: THE STATE OF TEXAS,                                         No. 08-21-00150-CR
                                                   §
                           Relator.                          AN ORIGINAL PROCEEDING
                                                   §
                                                                     IN MANDAMUS
                                                   §

                                            O R D E R

       The State of Texas, Relator, has filed a request for temporary relief pending resolution of

the State's petition for a writ of prohibition against Respondent, the Honorable Pedro Gomez, Jr.,

judge of the 112th District Court of Reagan County, Texas.

       The motion for temporary relief is GRANTED. The Court hereby temporarily ORDERS

Respondent to refrain from hearing or making any order on a bond issue related to Ariel Martinez

pending this Court's resolution of the State's petition for a writ of prohibition.

       The Court further ORDERS the real party in interest to respond to the State's petition by

Monday, September 13, 2021.

   IT IS SO ORDERED this 8th day of September, 2021.


                                               PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.